DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and remarks, filed on 7/22/2022, has been entered. The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments.
The amendments and remarks, filed on 7/22/2022, has been entered.  The claim amendments overcome the previous claim objections of claims 1-13, the 112(f) claim interpretation of claim 1, and the 112(b) rejection of claims 1, 8, and 18.

Claim Status
Claims 1, 3, 5-13, 15-23 are pending and being examined. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a liquid discharge unit” in claim 1.
The specification discusses a liquid discharge unit in pp 4-5.  The instant specification denotes “liquid discharge unit” by #13 in Fig. 1, 6, and 7.  The instant specification defines the “liquid discharge unit” to include a liquid discharge space which discharges the liquid membrane.  However, there is no description in the specification of structure for the liquid supply unit.  Specifically, a discharge “space” can be interpreted as any area that discharges the liquid.  Further, the instant specification discusses the liquid discharge unit in pp 4, 7.  The instant specification discusses the “liquid discharge unit” absorbs the liquid in the liquid membrane.  Additionally, the instant specification discusses the “liquid discharge unit” comprising first member arranged in the third flow passage and a liquid collection space.  Typically, discharge is interpreted as expelling/discharging liquid through positive force, but the specification discusses additional structure that does not clarify how the liquid is discharged. However, because there is no correlation of the “discharge” function to an actual structure, then it is unclear as to what structure is required. A space alone does not typically discharge, and it is unclear if further structure to perform the discharging function is required or not. For the purpose of examination, the examiner interprets the corresponding structure, the liquid discharge unit, of claim 1 as any structure comprising a collection space capable of discharging liquid from a system/apparatus, and equivalents thereof.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-13, 15-23  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 limitation “the liquid discharge unit“ in line 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification discusses a liquid discharge unit in pp 4-5.  The instant specification denotes “liquid discharge unit” by #13 in Fig. 1, 6, and 7.  The instant specification defines the “liquid discharge unit” to include a liquid discharge space which discharges the liquid membrane.  However, there is no description in the specification of structure for the liquid supply unit.  Specifically, a discharge “space” can be interpreted as any area that discharges the liquid.  Further, the instant specification discusses the liquid discharge unit in pp 4, 7.  The instant specification discusses the “liquid discharge unit” absorbs the liquid in the liquid membrane.  Additionally, the instant specification discusses the “liquid discharge unit” comprising first member arranged in the third flow passage and a liquid collection space.  Typically, discharge is interpreted as expelling/discharging liquid through positive force, but the specification discusses additional structure that does not clarify how the liquid is discharged. However, because there is no correlation of the “discharge” function to an actual structure, then it is unclear as to what structure is required. A space alone does not typically discharge, and it is unclear if further structure to perform the discharging function is required or not. For the purpose of examination, the examiner interprets the corresponding structure, the liquid discharge unit, of claim 1 as any structure comprising a collection space capable of discharging liquid from a system/apparatus, and equivalents thereof.  .  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation "the liquid supply unit and the liquid discharge unit and is opened to a gas sample containing a target material " in lines 14-15.  The limitation is unclear as to what structure is being opened.  Specifically, is the apparatus comprise a lid or cover in order to open/close the liquid supply unit and liquid discharge unit.  Additionally, it is unclear as to what provides the gas sample and target material.  Is the gas supplied with the liquid supply unit or is there another supply source specifically for the gas? 
Claims 3, 5-13, 15-23 are rejected based on further claim dependency.
Claim 22 recites the limitation “wherein the sensor apparatus further comprises a base on which the sensor element is positioned, and an end portion of the first member on the sensor element side is contacted with a surface on the sensor element side of the base”.  The applicants recite a relative relationship between the first member (which is claimed and required) and the sensor apparatus/element which are not required and directed to intended use. Because applicants are directing limitations to the sensor apparatus, and because the sensor apparatus is not actually required, it becomes unclear to a potential infringer what structures are or are not required.  Further, a potential infringer would not know whether an apparatus without the sensor apparatus would read on the claims or not.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al (US 20120315191 A1; hereinafter “Maekawa”; already of record) in view of Modlin et al (US 20050266582 A1; hereinafter “Modlin”). 
Regarding claim 1, Maekawa teaches an apparatus for maintaining a liquid membrane on a sensor element of a sensor apparatus (Maekawa; para [129]; Liquid flowing into the reaction chamber 514) comprising: 
a liquid supply unit (Maekawa; para [140-143, 156, 157]; Fig. 6A, 7; inlet needle 701…sample tray 711, bottles 712 and 713) configured to supply a liquid onto the sensor element and to form a liquid membrane (Maekawa; para [158]; Fig. 6, 8; In step S704, the sample DNA is introduced into the reaction chamber 514 in the microarray chip; examiner interprets the “liquid membrane” as a layer of fluid surrounding/on the sensor element and notes the reaction chamber 514 comprises the reaction spot 502); and 
a liquid discharge unit (Maekawa; para [140-143, 157]; Fig. 6A; outlet needle 702) configured to discharge the liquid in the liquid membrane (Maekawa; para [162]; flushing is performed to discharge the liquid in the reaction chamber 514); 
wherein the liquid supply unit includes a first container which accommodates the liquid (Maekawa; para [150]; Fig. 7; The four-directional valve 715 causes any of the sample tray 711, the washing water bottle 712, the histidine bottle 713 and the reserve bottle 714 to communicate with the reaction chamber 514), and the liquid discharge unit includes a space in which the liquid discharged from the liquid membrane is collected (Maekawa; para [140, 151]; Fig. 7; outlet needle 702…The liquid waste collection system includes a two-directional valve 717, a suction device 718 and a liquid waste bottle 720) and a first member having one end arranged in the space and another end arranged on the sensor element (Maekawa; para [140, 151]; Fig. 7; outlet needle 702…The liquid waste collection system; examiner interprets the waste collection system as the first member wherein one end/the outlet needle arranged in the space), 
wherein 
the liquid discharge unit is configured to discharge the liquid in the liquid membrane by the first member (Maekawa; para [152]; allowing the solution filled in the reaction chamber 514 in the microarray chip and the channel to be sucked by the syringe 718B). 
Maekawa does not teach the sensor element is arranged between the liquid supply unit and the liquid discharge unit and is opened to a gas sample containing a target material.
However, Modlin teaches an analogous art of a microfluidic system (Modlin; Abstract) comprising a sensor element (Modlin; para [287]; sensor molecules, nano-particles, or other self assembling structures placed within channel 1328) arranged between a liquid supply unit (Modlin; para [138]; Fig. 8; Fluid flows into inlet 104 c) and a liquid discharge unit and is opened to a gas sample containing a target material (Modlin; para [138]; Fig. 8; gas permeable membrane 110 c where it encounters the contents of the channel 16 and then exits from the outlet 112 c).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the sensor of Maekawa to be open to a gas sample as taught by Modlin, because Modlin teaches that gas diffuses into the liquid to be sensed by gas sensing indicator (Modlin; para [6, 107])
Note: The instant claims contain a large amount of functional language (ex: “configured to…”). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Regarding claim 5, modified Maekawa teaches the apparatus for maintaining the liquid membrane of claim 4, wherein the first member is arranged on a line which connects the liquid supply unit and the sensor element (Maekawa; para [140]; Fig. 7; outlet needle 702; Examiner interprets the channels connecting the inlet and outlet chambers as the “line”).
Regarding claim 12, modified Maekawa teaches the apparatus for maintaining the liquid membrane of claim 4, wherein the first member of the liquid discharge unit includes a protrusion portion which protrudes toward the liquid supply unit (Maekawa; para [140]; Fig. 7; An inlet needle 701 and an outlet needle 702 are disposed below the microarray chip 500; Examiner interprets the outlet needle 702 as the protrusion and protrudes towards the microarray chip comprising the inlet needle).
Regarding claim 13, modified Maekawa teaches the sensor apparatus comprising: 
the sensor element (Maekawa; para [112]; Fig. 5D; A reaction spot 502 is formed on the top surface of the reaction substrate 501); and 
the apparatus for maintaining the liquid membrane of claim 1 (Maekawa; Fig. 5A, 6A; the microarray chip 500).
Regarding claim 15, modified Maekawa teaches the sensor apparatus of claim 13, wherein a liquid retention layer (Maekawa; para [1133]; Fig. 6A; a reaction chamber 514) which retains the liquid in the liquid membrane is disposed on the sensor element (Maekawa; para [153]; Fig. 6A; the solution filled in the reaction chamber 514 in the microarray chip).
Regarding claim 22, modified Maekawa the sensor apparatus of claim 1, wherein the sensor apparatus further comprises a base on which the sensor element is positioned (Maekawa; para [111]; Fig. 5A; the microarray chip 500 of this embodiment includes a substrate holder 503, a reaction substrate 501 mounted on the substrate holder 503), and an end portion of the first member on the sensor element side is contacted with a surface on the sensor element side of the base (Maekawa; para [140, 151]; Fig. 7; outlet needle 702…The liquid waste collection system; examiner notes the discharge channel is in contact with the reaction chamber/substrate).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Maekawa in view of Modlin, and in view of Waterman (US 20190210021 A1; hereinafter “Waterman”; foreign priority filed 7/6/2016; already of record). 
Regarding claim 3, Maekawa teaches the apparatus for maintaining the liquid membrane of claim 1, wherein the liquid supply unit includes a first container which accommodates the liquid (Maekawa; para [149]; Fig. 7; The solution supply system includes a sample tray 711). 
Maekawa does not teach wherein the liquid supply unit comprises a capillary whose one end is in contact with the liquid accommodated in the first container and another end is arranged on the sensor element and the liquid supply unit supplies the liquid onto the sensor element using capillary phenomenon by the capillary.
However, Waterman teaches an analogous art of a microfluidic device (Waterman; Abstract) comprising a liquid supply unit (Waterman; para [87]; Fig. 2; liquid inlet 38) further comprising a capillary whose one end is in contact with the liquid accommodated in the first container and another end is arranged on the sensor element (Waterman; para [12]; Fig. 5a; a capillary flow path connecting a fluid entry port through which a calibrant solution may be introduced and caused to flow over the ion selective electrodes by capillary action; examiner interprets the first container as the entry port and notes that Maekawa teaches the first container) and the liquid supply unit supplies the liquid onto the sensor element using capillary phenomenon by the capillary (Waterman; para [13]; pair of electrodes may be provided in a capillary channel into which a first test liquid is drawn by capillary action in order to make an electrochemical analysis).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the liquid supply unit of Maekawa to include the capillary as taught by Waterman, because Waterman teaches that the capillary introduces the sample to the sensing chamber (Waterman; para [90]). 
Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa in view of Modlin, and in further view of Whitehouse et al (US RE44887 E; hereinafter “Whitehouse”; already of record). 
Regarding claim 6, Maekawa teaches the liquid maintaining apparatus of claim 1, with the liquid supply unit. 
Maekawa does not teach wherein the liquid supply unit further includes a pump which adjusts a supply flow rate of the liquid onto the sensor element. 
However, Whitehouse teaches an analogous art of a liquid supply unit (Whitehouse; col. 11, line 23; fluid delivery device) wherein the liquid supply unit further includes a pump (Whitehouse; col. 11, line 23; Fig. 4; pump 16) which adjusts a supply flow rate of the liquid onto the sensor element (Whitehouse; col. 9, lines 19-21; assemblies can be scaled up or down in size and sample solution flow rates).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the liquid supply unit of Maekawa to include a pump as taught by Whitehouse, because Whitehouse teaches the pump delivers the sample solution flow into the channels (Whitehouse; col. 11, lines 22-23). 
Regarding claim 7, modified Maekawa teaches the apparatus for maintaining the liquid membrane of claim 6 (the liquid supply unit of Maekawa is modified to include the pump as taught by Whitehouse), wherein the pump is set to a supply flow rate which is lower (Whitehouse; col. 9, lines 19-21; assemblies can be scaled up or down in size and sample solution flow rates) than a discharge rate of the liquid in the liquid membrane of the liquid discharge unit (Maekawa; para [162]; Filling and flushing of the washing water allows the reaction chamber 514 in the microarray chip and the channel to be washed).  Examiner notes the discharge rate is higher than the supply flow rate because leftover liquids/waste are removed during the washing step. 
Regarding claim 8, Maekawa teaches the apparatus for maintaining the liquid membrane of claim 1, with the liquid supply unit.
Maekawa does not teach wherein the liquid supply unit further includes a flow control unit which controls a flow of the liquid in the liquid membrane.
However, Whitehouse teaches an analogous art of a liquid supply unit (Whitehouse; col. 11, line 23; fluid delivery device) wherein the liquid supply unit further includes a flow control unit (Whitehouse; col. 11, line 23; Fig. 4; pump 16) which controls a flow of the liquid in the liquid membrane (Whitehouse; col. 9, lines 19-21; assemblies can be scaled up or down in size and sample solution flow rates).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the liquid supply unit of Maekawa to include a pump as taught by Whitehouse, because Whitehouse teaches the pump delivers the sample solution flow into the channels (Whitehouse; col. 11, lines 22-23). 
Regarding claim 9, modified Maekawa teaches the apparatus for maintaining the liquid membrane of claim 8 (the liquid supply unit of Maekawa is modified to include the flwo control unit as taught by Ingber), wherein the flow control unit (Whitehouse; col. 11, line 23; Fig. 4; pump 16) suppresses spreading of the liquid supplied from the liquid supply unit.
Regarding claim 10, modified Maekawa teaches the apparatus for maintaining the liquid membrane of claim 8 (the liquid supply unit of Maekawa is modified to include the flow control unit as taught by Ingber), wherein the flow control unit (Whitehouse; col. 11, line 23; Fig. 4; pump 16) includes a liquid retention member which retains the liquid supplied from the liquid supply unit (Whitehouse; col. 18, lines 27-29; Sample species injected into the sample solution flow through sample injection valve 10).
Regarding claim 11, modified Maekawa teaches the apparatus for maintaining the liquid membrane of claim 10 (the liquid supply unit of Maekawa is modified to include the flow control unit as taught by Ingber), wherein the liquid retention member is arranged on a line which connects the liquid discharge unit and the sensor element (Maekawa; para [113]; The microarray chip includes an inlet chamber 510, a supply channel 512, a reaction chamber 514, a discharge channel 513 and an outlet chamber 511).  Examiner interprets the channels connecting the inlet and outlet chambers as the “line”). 
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa in view of Modlin, and in further view of Prohaska et al (US 20030085125 A1; hereinafter “Prohaska”; already of record). 
Regarding claim 16, Maekawa teaches the sensor apparatus of claim 13. 
Maekawa does not teach the sensor apparatus further comprising: a first flow passage which takes in a gas sample; a second flow passage which introduces the gas sample onto the sensor element; and a third flow passage which sends the gas sample to an outside of the sensor apparatus, wherein the first flow passage, the second flow passage and the third flow passage communicate with one another.
However, Prohaska teaches an analogous art of a miniaturized gas sensor (Prohaska; Abstract) comprising a first flow passage which takes in a gas sample (Prohaska; para [54]; Fig. 1; When a sample gas enters the housing at gas entrance 22); a second flow passage which introduces the gas sample onto the sensor element (Prohaska; para [54]; gas inlet 6 in order to pass through the substrate 1 and to ionomer membrane 24 and sensing electrode 7); and a third flow passage which sends the gas sample to an outside of the sensor apparatus (Prohaska; Fig. 1; examiner notes gas entrance 22 is open thus gas sample will flow outside the apparatus), wherein the first flow passage, the second flow passage and the third flow passage communicate with one another (Prohaska; Fig. 1).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the sensor apparatus of Maekawa to comprise a first flow passage, second flow passage, and third flow passage as taught by Prohaska, because Prohaska teaches the passage introduces gas to the sensing electrode (Prohaska; para [54]). 
Regarding claim 17, Maekawa teaches the sensor apparatus of claim 13 (the sensor apparatus of Maekawa is modified to comprise the first, second, and third flow passages as taught by Prohaska), further comprising an airflow generation apparatus which generates a flow of air flowing from the first flow passage, passing through the second flow passage, and flowing to the third flow passage (Prohaska; para [65]; Gas samples of air and 7.4 ppm SO.sub.2 in air are introduced into the sampling port…The gas flow is approximately 60 cm.sup.3/min).  
Regarding claim 18, Maekawa teaches the sensor apparatus of claim 13 (the sensor apparatus of Maekawa is modified to comprise the first, second, and third flow passages as taught by Prohaska), wherein part of the first member of the liquid discharge unit (Maekawa; para [140, 151]; Fig. 7; outlet needle 702) is arranged in the third flow passage (Prohaska; Fig. 1; examiner notes gas entrance 22 is open thus gas sample will flow outside the apparatus). 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa in view of Modlin, and in further view of Zhen et al (US 20190331661 A1; hereinafter “Zhen”; domestic priority filed 4/25/2018; already of record). 
Regarding claim 19, Maekawa teaches the sensor apparatus of claim 13, with the sensor element. 
Maekawa does not teach wherein the sensor element includes a sensitive membrane and a biological substance connected to the sensitive membrane, the liquid supply unit forms the liquid membrane on the sensitive membrane of the sensor element, and the biological substance binds to a target substance in a gas sample.
However, Zhen teaches an analogous art of a chemical sensor (Zhen; Abstract) comprising a sensor element (Zhen; para [64]; Fig. 2; The graphene varactor 200) including a sensitive membrane (Zhen; para [64]; Fig. 2; single graphene layer 204) and a biological substance connected to the sensitive membrane (Zhen; para [64]; Fig. 2; The self-assembled monolayer 206 can be formed of a homogenous population of substituted porphyrins; examiner notes porphyrins macrocycle organic compounds and interpreted as the “biological substance”), and the biological substance binds to a target substance in a gas sample (Zhen; para [57]; functionalization of graphene with a self-assembled monolayer of porphyrin…stable graphene-based sensor with high sensitivity towards a number of volatile organic compounds).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the sensor element of Maekawa to include the sensitive membrane and biological substance as taught by Zhen, because Zhen teaches functionalized graphene layer improves sensitivity to volatile organic compounds (Zhen; para [57]). 
Regarding claim 20, modified Maekawa teaches the sensor apparatus of claim 19, wherein 
the sensitive membrane is a graphene membrane (Zhen; para [64]; Fig. 2; single graphene layer 204), and 
the graphene membrane is connected to the biological substance by Π-Π interactions (Zhen; para [52]; The p orbitals of the hexagonal lattice can hybridize to form a Π band on the surface of graphene that is suitable for non-covalent electrostatic interaction and Π-Π stacking interactions with other molecules).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Maekawa in view of Modlin, and in further view of Nakamura et al (US 20190293596 A1; hereinafter Nakamura; foreign priority filed 3/22/2018; already of record). 
Regarding claim 21, Maekawa teaches the sensor apparatus of claim 13, with the sensor element. 
Maekawa does not teach wherein the sensor element is any one of a graphene FET, a carbon nanotube FET, ion sensitivity FET, a surface plasmon resonance element and a surface acoustic wave element.
However, Nakamura teaches an analogous art of a gas sensor (Nakamura; para [30]; Fig. 1) comprising a sensor element (Nakamura; para [30]; Fig. 1; graphene 4) wherein the sensor element is any one of a graphene FET, a carbon nanotube FET, ion sensitivity FET, a surface plasmon resonance element and a surface acoustic wave element (Nakamura; para [61]; Fig. 1; a graphene FET).  It would have been obvious to one of ordinary skill in the art to have modified the sensor element of Maekawa to be a graphene FET as taught by Nakamura, because Nakamura teaches that graphene field-effect transistor (GFET) is well known gas sensor in the art (Nakamura; para [4]). 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Maekawa in view of Modlin, and in further view Urrutia et al (US 20170065959 A1; hereinafter “Urrutia”). 
Regarding claim 23, modified Maekawa the sensor apparatus of claim 1, with the first member. 
Modified Maekawa does not teach wherein the first member is made from a non-woven fabric.
However, Urrutia teaches an analogous art of a waste container (Urrutia; Abstract) wherein the first member (Urrutia; para [60]; Fig. 2; container 10) is made from a non-woven fabric (Urrutia; para [60]; Fig. 2; container 10 has a layer of non-woven fabric).  It would have been obvious to one of ordinary skill in the art to have modified the first member of modified Maekawa to be made of non-woven fabric as taught by Urrutia, because Urrutia teaches that the material can expand to accept different diameter tubes (Urrutia; para [86]). 

Response to Amendment
Applicant’s arguments filed, 7/22/2022, have been considered but are moot because the arguments are towards the amended claims and not the prior art rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798